25 F.3d 974
In the Matter of the Complaint of BOCA GRANDE CLUB, INC.,for exoneration from or limitation of liability as owner ofa 16' Prindle catamaran sailing vessel hull no.SUR06214M82E, Plaintiff-Counterclaim Defendant-CounterclaimPlaintiff-Appellee,v.Alan POLACKWICH, Robert Polackwich, Jonathan Richards,Alphonsus J. Polackwich and Eleanor A. Polackwich,Defendants-Counterclaim Plaintiffs,Stephanie Polackwich, as personal representative of theEstate of Jonathan Richards,Defendant-CounterclaimPlaintiff-Crossclaim Defendant,O'Day Corporation, Defendant-CounterclaimPlaintiff-Crossclaim Plaintiff-Crossclaim Defendant,Florida Power & Light Company, Inc., Defendant-CounterclaimPlaintiff-Crossclaim Defendant-CrossclaimPlaintiff-Counterclaim Defendant-Appellant.
No. 92-2391.
United States Court of Appeals,Eleventh Circuit.
July 12, 1994.

Stuart C. Markman, Kynes & Markman, Tampa, FL, for appellant.
Jack C. Rinard, David F. Pope, Tampa, FL, for appellee.
Appeal from the United States District Court Middle District of Florida.  (No. 88-1636-CIV-T-15A), William J. Castagna, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, Chief Judge, CARNES, Circuit Judge, and BRIGHT*, Senior Circuit Judge.
PER CURIAM:


1
In light of the Supreme Court's holding in this case, Boca Grande Club, Inc. v. Florida Power & Light Co., Inc., --- U.S. ----, 114 S. Ct. 1472, 128 L. Ed. 2d 165 (1994), that "actions for contribution against settling defendants are neither necessary nor permitted," we find that Florida Power & Light may not pursue its claim for contribution against Boca Grande Club, Inc.  ("Boca Grande").  Accordingly, we AFFIRM the district court's grant of summary judgment in favor of Boca Grande.


2
IT IS SO ORDERED.



*
 Honorable Myron H. Bright, Senior U.S. Circuit Judge for the Eighth Circuit, sitting by designation